Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 13, 2021. 

Election/Restrictions
Applicant has elected the invention of Group I, drawn to a method of treating ischemia/reperfusion injury in a subject, the method comprising the step of administering a therapeutically effective amount of a nucleic acid encoding a BAG3 polypeptide. 

Within Group I, Applicant has elected the following species, wherein:
i) the ischemia/reperfusion injury resulted from atherosclerosis, as recited in Claims 3 and 17; 
ii) the ischemia/reperfusion injury occurs in the heart, as recited in Claims 4 and 18; 
iii) the additional therapeutic agent is a cholesterol lowering agent, as recited in Claims 11 and 26, more specifically, a statin; 
iv) the alternative procedure device is a catheter, as recited in Claim 15, more specifically, atherectomy catheter, as recited in Claim 16.
	Election of Applicant’s invention(s) was made with traverse.

Response to Arguments
Applicant argues that the previous examiner did not provide any class/subclasses indicating that any of the different species would require a separate search.
Applicant’s argument(s) has been fully considered, but is not persuasive. This application is a 371 of PCT/US2017/46237. The issue of search burden is not required to establish restriction. Rather, as the previous examiner set forth, the alternative embodiments set for the in the Markush group (nucleic acid, peptides, proteasome inhibitor) were not considered to share a common structure or belong to the same recognized class of compounds, thereby lacking unity of invention. 
It is noted that should Applicant traverse the species election requirement, that Applicant was invited to submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Applicant has not done so. 

Amendments
           Applicant's response and amendments, filed April 9, 2020, to the prior Office Action is acknowledged. Applicant has cancelled Claims 5-6, 13, and 19-20, amended Claims 1-2, 12, and 15-16, and added new claims, Claim 32.
	Claims 1-4, 7-12, 14-18, and 21-32 are pending, and under consideration. 

Priority
This application is a 371 of PCT/US2017/46237 filed on August 10, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/373,410 filed on 

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on January 14, 2021 that have been considered. 
The information disclosure statement filed January 14, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation 10 (Zhang) and 14 (Feldman) have been lined through for being defective for one or more of these requirements. See NPL 3 (Behl), for example.
The signed and initialed PTO Forms 1449 are mailed with this action. 

Specification
1. 	The prior objection to the disclosure is withdrawn in light of Applicant’s amendment to the specification, papers field January 13, 2021, to remove the embedded hyperlink and/or other form of browser-executable code, which the Examiner finds persuasive. 

Claim Objections
2. 	The prior objection to Claims 1 and 12 is withdrawn in light of Applicant’s amendment to independent Claim 1 to first identify BAG3 by its complete name prior to using its acronym, which the Examiner finds persuasive.

Claim Rejections - 35 USC § 101
3. 	The prior rejection of Claims 2 and 13 under 35 U.S.C. 101 is withdrawn in light of Applicant’s cancellation of Claim 13, and amendment to Claim 2 to cancel recitation of the judicial exception “identifying a subject having ischemia/reperfusion injury”, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
4. 	The prior rejection of Claims 2 and 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s cancellation of Claim 13, and amendment to Claim 2 to cancel recitation of “identifying a subject having ischemia/reperfusion injury”, which the Examiner finds persuasive. 

5. 	The prior rejection of Claims 15-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claims to recite dependency upon Claim 14, which the Examiner finds persuasive. 

6. 	The prior rejections of Claims 1-4, 7-18, and 21-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in light of Applicant’s amendment to independent Claims 1 and 12 to cancel recitation of a BAG3 polypeptide fragment, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7. 	Claim(s) 1, 3-4, 12, 17-18, and 27-29, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al (U.S. 2003/0175958).
With respect to Claims 1 and 12, Reed et al is considered relevant prior art for having disclosed a method of treating atherosclerosis [0021] in a subject, the method comprising the step of administering a nucleic acid encoding BAG3 [0026, 54], thereby increasing the levels of BAG3 in the ischemic tissue
The instant specification discloses that diseases or disorders that can result in ischemia/reperfusion injury or that can put a patient at risk for ischemia/reperfusion injury include… atherosclerosis [0063]. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The phrase "treating ischemia/reperfusion injury” (Claims 1 and 12) are intended use limitations, which does not contain any further structural limitations with respect to claimed nucleic acid encoding a BAG3 polypeptide and/or method step(s) by which said nucleic acid is administered to the target subject (see MPEP §2114).
Reed et al disclosed the active method step, to wit, administering a nucleic acid encoding BAG3, thereby increasing the levels of BAG3 in the ischemic tissue, as required by the instant independent claims, and whereby the patient population is a subject having atherosclerosis, as encompassed by the instant Claims1, 3, 12, and 17. 
With respect to Claims 3 and 17, Reed et al disclosed wherein the ischemia/reperfusion injury is the result of atherosclerosis [0021].
With respect to Claims 4 and 18, Reed et al disclosed wherein the ischemia/reperfusion injury occurs in vasculature ([0021], vascular disorders, such as atherosclerosis).
With respect to Claim 27, Reed et al disclosed wherein the nucleic acid encoding said BAG3 polypeptide is contained in a vector [0056].
With respect to Claim 28, Reed et al disclosed wherein the vector is a recombinant viral vector [0056].
With respect to Claim 29, Reed et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, a lentivirus vector, retrovirus vector or adenoviral vector [0056].
Thus, Reed et al anticipate the claims.

Response to Arguments
Applicant argues that Reed et al. at most teaches treatment of vascular disorders and atherosclerosis and the claims are simply not directed to treating atherosclerosis. 
Applicant’s argument(s) has been fully considered, but is not persuasive. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, cert. denied, 469 U.S. 851 (1984). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). In the instant case, the teachings of Reed et al are not limited solely to the claims. 

	 Applicant argues that there is simply no teaching or suggestion whatsoever in Reed et al. to treat ischemia/reperfusion injury in a subject, treat a subject at risk for ischemia/reperfusion injury or protect a subject from ischemia/reperfusion injury by administering a nucleic acid encoding a BAG3 polypeptide to provide the BAG3 polypeptide
Applicant’s argument(s) has been fully considered, but is not persuasive. Reed et al is disclosed a method of treating atherosclerosis [0021] in a subject, the method comprising the step of administering a nucleic acid encoding BAG3 [0026, 54], thereby increasing the levels of BAG3 in the ischemic tissue
The instant specification discloses that diseases or disorders that can result in ischemia/reperfusion injury or that can put a patient at risk for ischemia/reperfusion injury include… atherosclerosis [0063]. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the 
Reed et al disclosed the active method step, to wit, administering a nucleic acid encoding BAG3, thereby increasing the levels of BAG3 in the ischemic tissue, as required by the instant independent claims, and whereby the patient population is a subject having atherosclerosis, as encompassed by the instant Claims1, 3, 12, and 17. 

Applicant argues that that Reed paragraph [0021] relied upon states that atherosclerosis is a cell proliferative disorder, and does not state the ischemia/reperfusion injury occurs in vasculature. There is absolutely no statement in Reed et al. that "ischemia/reperfusion injury is the result of atherosclerosis" or that "ischemia/reperfusion injury occurs in vasculature."
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant is respectfully reminded that the cited references should not be read in a vacuum, but rather in light of that which is known and understood by those of ordinary skill in the art. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01. In the instant case, Reed et al disclosed a method of treating atherosclerosis [0021] in a subject, the method comprising the step of administering a nucleic acid encoding BAG3 [0026, 54]. Those of ordinary skill in the art have long-recognized that atherosclerosis is an ischemic disease/disorder in which ischemia/reperfusion injury can occur, as evidenced by, e.g. Falb et al (U.S. 2002/0137700; of record; “Unusual blood flow also plays a role in the harmful effects of ischemia/reperfusion, wherein an organ receiving inadequate blood supply is suddenly reperfused with an overabundance of blood when the obstruction is overcome.” [0101]).

Applicant argues that if in fact one of skill in the art were to follow the teachings of Reed et al. and wanted to reduce atherosclerosis, Reed et al. teaches that atherosclerosis is a cell proliferative disorder and that expression of BAG3 polypeptide increases cell proliferation (see, et al. the skilled artisan would have reduced expression of BAG3 polypeptide to reduce cell proliferation in order to treat atherosclerosis, which is the exact opposite of the claimed methods.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant appears to have misread and/or misinterpreted [0007] of Reed et al, wherein [0007] discloses “promoting cell differentiation” [emphasis added] via the expression of a BAG polypeptide. [0007] is silent to ‘proliferation’. Furthermore, Reed et al disclosed that the BAG polypeptides provide for “reducing the rate of cell proliferation” (Abstract).
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8. 	Claims 1-4, 9, 12, 17-18, 21, 24, 27-29, and 32 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sawitzki et al (Human Gene Therapy 13:1495-1504, 2002; of record  Bilbao et al (Annals of Surgery 230(2): 185-193, 1999), Gurusamy et al (Autophagy 5(1): 120-121, 2009), Lee et al (Exp. Neurology 175: 338-346, 2002), and Knezevic et al (Heart Fail Rev 20:423-434, 2015; Applicant’s own work, available online April 30, 2015; of record in Applicant’s co-pending application 15/753,003).
Determining the scope and contents of the prior art.
With respect to Claims 1 and 12, Sawitzki et al is considered relevant prior art for having taught a method of treating ischemia reperfusion-mediated injury in a subject, the method comprising the step of administering to the subject an adenoviral vector encoding a full-length BAG-1 polypeptide, thereby increasing the levels of BAG-1 (Abstract). Sawtizki et al taught that apoptosis is a common event in postreperfusion biopsy specimens of human liver grafts, and that BAG-1 overexpression decreases ischemia reperfusion-mediated hepatocyte injury (color plate 2), thereby improving liver architecture, hepatic function, and prolonging the survival of hosts receiving the genetically modified livers (Figure 4). Sawitzki et al propose that the protective effects of BAG-1 includes stabilizing antiapoptotic proteins such as Bcl-2, thereby preventing cell death, and inhibited postmitochondrial apoptotic events by apoptosome formation (pg 1503, col. 1). 
Sawitzki et al taught wherein the method further comprises the step of identifying a subject having or at risk for ischemia/reperfusion injury, to wit, creating the animal model system in which the biological activity of BAG-1 is studied.

Sawitzki et al do not teach the therapeutic transgene is delivered to a subject suffering from or at risk for ischemia/reperfusion injury. However, prior to the effective filing date of the instant application, Bilbao et al is considered relevant prior art for having taught the administration of a nucleic acid encoding Bcl-2, to thereby increase the levels of Bcl-2, in a method of treating ischemia/reperfusion injury in a subject, thereby reducing the ischemia/reperfusion injury (Title). Bilbao et al also taught that there is an art-recognized necessity of gene transfer before (and thus, subjects “at risk”) the ischemia/reperfusion injury to organs such as the heart for the treatment of myocardial infarction (pg 191, col. 2). 
Bilbao et al taught the method further comprises the step of identifying a subject having or at risk for ischemia/reperfusion injury, to wit, creating the animal model system in which the biological activity of Bcl-2 is studied. Bilbao et al also taught that there is an art-recognized necessity of gene transfer before (and thus, subjects “at risk”) the ischemia/reperfusion injury to organs such as the heart for the treatment of myocardial infarction (pg 191, col. 2). 

Neither Sawitzki et al nor Bilbao et al teach the therapeutic transgene encodes BAG3. However, prior to the effective filing date of the instant application, Gurusamy et al is considered relevant prior art for having taught that BAG3, in association with HspB8, is responsible for the induction of autophagy for the degradation of damaged or oxidized proteins to promote cell survival (Abstract). Gurusamy et al taught that BAG-1, which also binds to Bcl-2, as does 
Similarly, Lee et al is considered relevant prior art for having taught that ischemia/reperfusion induces Bcl-2 and BAG3 (syn. Bis; Abstract; pg 341, col. 2, pattern of BAG3 resembled that of Bcl-2), whereby BAG3 was recognized in the prior art to act synergistically with Bcl-2 to prevent apoptosis (pg 338, col. 2). Lee et al taught that, while not knowing the exact process, their results suggest that the induction of BAG3 is related to repair and regeneration processes after ischemia/reperfusion injury, rather than to destructive processes (pg 343, col. 1). 

Knezevic et al is considered relevant prior art for having taught that mutations in BAG3 are associated with heart failure (Title), and suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (pg 430, col. 2). Knezevic et al taught that overexpression of BAG3 can synergize the anti-apoptotic effect of Bcl-2 (pg 429, col. 1).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cell biology, anatomy and physiology, and the creation of transgenic cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first nucleic acid encoding BAG-1 (Sawitzki et al) or Bcl-2 (Bilbao et al) for a nucleic acid encoding BAG3 in a method of treating a subject having or at risk of ischemia/reperfusion injury with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. 
An artisan would be motivated to substitute a first nucleic acid encoding BAG-1 or Bcl-2 for a nucleic acid encoding BAG3 in a method of treating a subject having or at risk of ischemia/reperfusion injury because those of ordinary skill in the art previously recognized the scientific and technical concepts that:
i) both BAG-1 and Bcl-2 are protective for ischemia/reperfusion injury (Sawitzki et al, Bilbao et al); 
ii) the protective effects of BAG-1 includes stabilizing antiapoptotic proteins such as Bcl-2, thereby preventing cell death, and inhibited postmitochondrial apoptotic events by apoptosome formation (Sawitzki et al, pg 1503, col. 1); 
iii) BAG3 binds to Bcl-2, as does BAG-1, (Gurusamy et al, pg 120, col. 2); 
iv) BAG3 was recognized in the prior art to act synergistically with Bcl-2 to prevent apoptosis (Lee et al, pg 338, col. 2; Knezevic et al, pg 429, col. 1); 
v) ischemia/reperfusion induces Bcl-2 and BAG3 (Lee et al, Abstract; pg 341, col. 2, pattern of BAG3 resembled that of Bcl-2), and the induction of BAG3 is suggested to be related to repair and regeneration processes after ischemia/reperfusion injury, rather than to destructive processes (Lee et al, pg 343, col. 1); and 
vi) Applicant (Knezevic et al) previously suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (pg 430, col. 2). 
Thus, prior the effective filing date of the instantly claimed invention, the ordinary artisan recognized the scientific concept that administering exogenous BAG3 is of therapeutic value, and would have a reasonable expectation of success that the administration of exogenous BAG3 would be therapeutically effective for the treatment of ischemia/reperfusion injury because BAG3 plays a role in the autophagy response, as does both BAG-1 and Bcl-2, and BAG3 interacts with Bcl-2, as does BAG-1, more specifically, BAG3 synergizes with Bcl-2 to prevent apoptosis, thereby preventing cell death, and thus BAG3 was previously recognized to act in substantially the same manner as BAG-1 and Bcl-2, previously recognized to be therapeutically effective for the treatment of ischemia/reperfusion injury. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 3 and 17, Sawitzki et al taught wherein the ischemia/reperfusion injury is the result of transplantation (pg 11496, col. 2, “livers were transplanted”).
Bilbao et al taught wherein the ischemia/reperfusion injury is the result of a transient ischemic attack (pg 186, col. 2, Surgical Procedures, “hepatic ischemia”, “liver…was clamped”, “reperfusion was initiated”).
Gurusamy et al taught wherein the ischemia/reperfusion injury is the result of a transient ischemic attack (pg 120, col. 2, “protecting the myocardium from hemodynamic stress”). 
Lee et al taught wherein the ischemia/reperfusion injury is the result of cerebral vascular ischemia (pg 339, col. 1, “transient forebrain ischemia”).
With respect to Claims 4 and 18, Sawitzki et al taught wherein the ischemia/reperfusion injury occurs in liver tissue (pg 11496, col. 2, “livers were transplanted”).
Bilbao et al taught wherein the ischemia/reperfusion injury occurs in liver tissue (pg 186, col. 2, Surgical Procedures, “hepatic ischemia”, “liver…was clamped”, “reperfusion was initiated”).
Gurusamy et al taught wherein the ischemia/reperfusion injury occurs in heart tissue (pg 120, col. 2, “protecting the myocardium from hemodynamic stress”).
Lee et al taught wherein the ischemia/reperfusion injury occurs in brain tissue (pg 339, col. 1, “transient forebrain ischemia”).
With respect to Claim 27, Sawitzki et al taught wherein the nucleic acid encoding said BAG-1 polypeptide is contained in a vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the nucleic acid encoding said Bcl-2 polypeptide is contained in a vector (pg 186, col. 1, Ad-Bcl-2 construct).
With respect to Claim 28, Sawitzki et al taught wherein the vector is a recombinant viral vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the vector is a recombinant viral vector (pg 186, col. 1, Ad-Bcl-2 construct).
With respect to Claim 29, Sawitzki et al taught wherein the recombinant viral vector comprises an adenoviral vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the recombinant viral vector comprises an adenoviral vector (pg 186, col. 1, Ad-Bcl-2 construct).
With respect to Claims 9 and 24, Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered intravenously (pg 187, col. 1, In vivo gene transfer).
With respect to Claims 2, 21, and 32, Sawitzki et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered to the target organ prior to reperfusion (pg 1496, col. 2, “livers were harvested from donors that had been treated with the Ad-BAG-1”).
Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered to the target subject prior to reperfusion (pg 187, col. 1, In vivo gene transfer, intravenous injection before the I/R injury. Those of ordinary skill in the art immediately recognize that it is axiomatic that the ischemia/reperfusion injury model subjects of Bilbao et al were “scheduled for a vascular interventional procedure”.
Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Sawitzki et al. and Bilbao et al. relate to BAG1 and not BAG3.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, Sawitzki et al is considered relevant prior art for having taught a method of treating ischemia reperfusion-mediated injury in a subject, the method comprising the step of administering to the subject an adenoviral vector encoding a full-length BAG-1 polypeptide, thereby increasing the levels of BAG-1 (Abstract). Sawtizki et al taught that apoptosis is a common event in postreperfusion biopsy specimens of human liver grafts, and that BAG-1 overexpression decreases ischemia reperfusion-mediated hepatocyte injury (color plate 2), proposing that the protective effects of BAG-1 includes stabilizing antiapoptotic proteins such as Bcl-2, thereby preventing cell death, Bilbao et al is considered relevant prior art for having taught the administration of a nucleic acid encoding Bcl-2, to thereby increase the levels of Bcl-2, in a method of treating ischemia/reperfusion injury in a subject, thereby reducing the ischemia/reperfusion injury (Title). Bilbao et al also taught that there is an art-recognized necessity of gene transfer before (and thus, subjects “at risk”) the ischemia/reperfusion injury to organs such as the heart for the treatment of myocardial infarction (pg 191, col. 2). 

Applicant argues that BAG1 and BAG3 are distinct polypeptides having significant differences in terms of their function and the other proteins with which they interact, and thus 
Applicant’s argument(s) has been fully considered, but is not persuasive. That BAG1 and BAG3 may interact with different proteins is not dispositive of being recognized by the ordinary artisan as being substitutable with a reasonable expectation of success in a method of treating ischemia/reperfusion injury. Gurusamy et al taught that both BAG-1 and BAG3 are each able to bind Bcl-2, and that such binding of Bcl-2 by BAG-1 was previously recognized in the art to protect cardiac myocytes from simulated I/R injury-induced apoptosis in association with Hsp70 chaperone molecules (pg 120, col. 2). Gurusamy et al taught that autophagy had previously been shown to be an adaptive response in failing hearts for protecting the myocardium from hemodynamic stress and to aid in cell survival in the myocardium against ischemia reperfusion (I/R) injury (pg 120, col. 2). Similarly, Lee et al taught that ischemia/reperfusion induces Bcl-2 and BAG3 (syn. Bis; Abstract; pg 341, col. 2, pattern of BAG3 resembled that of Bcl-2), whereby BAG3 was recognized in the prior art to act synergistically with Bcl-2 to prevent apoptosis (pg 338, col. 2). Lee et al taught that, while not knowing the exact process, their results suggest that the induction of BAG3 is related to repair and regeneration processes after ischemia/reperfusion injury, rather than to destructive processes (pg 343, col. 1). 

Applicant argues that Lee et al. teaches that BAG3 expression increases after ischemia/reperfusion injury in brain. In contrast, the specification discloses that ischemia/reperfusion injury reduced BAG3 expression (Figures 1A-1C, 1H).
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Applicant’s data of Figures 1A-1C and 1H is based on an in vitro cell culture model of cardiomyocytes, and no evidence is provided to contradict that which is observed by Lee et al in actual brain tissues. 
As a second matter, Applicant’s observations per Figures 1A-1C and 1H appear to be contradicted by Zhang et al (Cellular Phys. and Biochem. 39: 491-500, 2016; available January 1, 2016; of record in IDS) who taught that BAG3 mRNA and protein expression increases in cardiomyocytes subjected to hypoxia (pg 494, Results, “The results showed that BAG3 mRNA expression was significantly upregulated in the hypoxia group….. Western blot analysis of 
As a third matter, the instant claims reasonably encompass non-heart tissues and organs, as evidenced by Claims 4 and 18, and there is no evidence of record that the asserted basis of cardiomyocytes observations extend to all the other non-heart tissues and organs naturally present within animal biology.
As a fourth matter, to the extent that the expression levels decrease, at least in brain tissues, Lee et al taught that the increased expression suggests BAG3 is related to the repair/regeneration process, not a destructive process (pg 243, col. 1). 
	 
Applicant argues that Lee et al. analyzed BAG3 levels at 7 and 14 days after ischemia/reperfusion, which is not clinically relevant to treatment or protection from ischemia/reperfusion injury because by 7 days the tissue is dead. In contrast, the studies disclosed in the specification are at a clinically relevant time period of 18 hours for hypoxia/reperfusion. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, instant claims place no requirement as to the number of hours or days before or after a reperfusion event the BAG3-encoding nucleic acid is to be administered. 
As a second matter, the metes and bounds of what Applicant considers “the tissue is dead” is unclear. How many cells constitutes a “tissue” per Applicant’s argument? Instant claims place no minimal numerical value of cells within the tissue that are to remain viable. Rather, all that is required is to treat using a therapeutically effective amount. No specific minimal cell number or minimal degree of viability is required. 
	 
Applicant argues that Lee et al. simply do not mimic real-world ischemia/reperfusion injury. Consequently, the studies and results described in Lee et al. are not relevant to treatment of or protection from ischemia/reperfusion injury as in the claimed methods. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
	Attorney statements regarding, e.g., skepticism or irrelevance of Lee et al teachings, are not evidence without a supporting declaration. Lee et al clearly taught that their experimental system is an in vivo model of ischemia (pg 341, col. 1), and thus is considered an art-recognized model that mimics real-world ischemia/reperfusion injury. The Examiner considers Lee et al to be relevant prior art for having taught that ischemia/reperfusion induces Bcl-2 and BAG3 (syn. Bis; Abstract; pg 341, col. 2, pattern of BAG3 resembled that of Bcl-2), whereby BAG3 was recognized in the prior art to act synergistically with Bcl-2 to prevent apoptosis (pg 338, col. 2). Lee et al taught that, while not knowing the exact process, their results suggest that the induction of BAG3 is related to repair and regeneration processes after ischemia/reperfusion injury, rather than to destructive processes (pg 343, col. 1).

Applicant argues that Lee’s statement that "[their] results suggest that the induction of BAG3 is related to repair and regeneration processes after ischemia/reperfusion injury, rather than destructive processes," relying on a passage at page 343, column 1 of Lee et al. However, this statement is strictly an unsubstantiated hypothesis and clearly the authors of Lee et al. simply had no idea of the role of BAG3 (aka, Bis) in ischemia/reperfusion injury.
Applicant’s argument(s) has been fully considered, but is not persuasive. That Lee et al may not know the exact mechanism of action by which BAG3 functions, they did teach that ischemia/reperfusion induces Bcl-2 and BAG3 (syn. Bis; Abstract; pg 341, col. 2, pattern of BAG3 resembled that of Bcl-2), whereby BAG3 was recognized in the prior art to act synergistically with Bcl-2 to prevent apoptosis (pg 338, col. 2), and suggested that increased expression of BAG3 has reparative/regenerative properties. 

Applicant argues that etiological differences between heart failure (e.g. myocardial infarction) and ischemia/reperfusion injury, the treatments for patients suffering from chronic heart failure are very different for patients suffering from ischemia/reperfusion injury. In view of the significant differences in the etiologies of heart failure and ischemia/reperfusion injury and the very different treatments for heart failure and ischemia/reperfusion injury, one of skill in the et al. as providing a reasonable expectation of success of obtaining the claimed methods. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, instant independent claims are not limited to heart failure, as evidenced by Claims 3-4 and 17-18.
As a second matter, the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) See MPEP §2143.02. As discussed in the conclusion of obviousness, prior the effective filing date of the instantly claimed invention, the ordinary artisan recognized the scientific concept that administering exogenous BAG3 is of therapeutic value, and would have a reasonable expectation of success that the administration of exogenous BAG3 would be therapeutically effective for the treatment of ischemia/reperfusion injury because BAG3 plays a role in the autophagy response, as does both BAG-1 and Bcl-2, and BAG3 interacts with Bcl-2, as does BAG-1, more specifically, BAG3 synergizes with Bcl-2 to prevent apoptosis, thereby preventing cell death, and thus BAG3 was previously recognized to act in substantially the same manner as BAG-1 and Bcl-2, previously recognized to be therapeutically effective for the treatment of ischemia/reperfusion injury.

Applicant argues that no pharmaceuticals used to treat heart failure have been shown protect the heart during the reperfusion period. In fact, some pharmaceuticals to treat heart failure actually worsen ischemia/reperfusion injury.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, instant claims are not limited solely to the heart.
As a second matter, instant claims are directed to BAG3, not a genus of undisclosed pharmaceuticals argued by Applicant. Sawitzki et al taught wherein the Ad-BAG-1 pharmaceutical composition comprising the recombinant viral vector is administered to the target organ prior to reperfusion, thereby protecting it from ischemia/reperfusion injury. Increasing the expression of BAG3 was proposed to be therapeutic (Lee et al, Knezevic et al).


The broadest reasonable interpretation of the claimed administration steps for Claims 1, 12, and 32 encompass prior to (Claims 2 and 21, [0013]), during (Claims 7 and 22, [0062, 68]), and/or after (Claims 8 and 23, [0062, 68]) reperfusion. 

9. 	Claims 1-4, 12, 17-18, 27-29, and 32 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sawitzki et al (Human Gene Therapy 13:1495-1504, 2002; of record in Applicant’s co-pending application 15/753,003) in view of Bilbao et al (Annals of Surgery 230(2): 185-193, 1999), Gurusamy et al (Autophagy 5(1): 120-121, 2009), Lee et al (Exp. Neurology 175: 338-346, 2002), and Knezevic et al (Heart Fail Rev 20:423-434, 2015; Applicant’s own work, available online April 30, 2015; of record in Applicant’s co-pending application 15/753,003), as applied to Claims 1-4, 9, 12, 17-18, 21, 24, 27-29, and 32 above, and in further view of Falb et al (U.S. 2002/0137700) and Reed et al (U.S. 2003/0175958). 
Determining the scope and contents of the prior art.
Neither Sawitzki et al, Bilbao et al, Gurusamy et al, Lee et al, nor Knezevic et al teach wherein the ischemia/reperfusion injury is a result of atherosclerosis. However, prior to the effective filing date of the instant application, and with respect to Claims 1, 3, 12, and 17, Falb et al is considered relevant prior art for having disclosed methods of treating cardiovascular diseases such as atherosclerosis and ischemia/reperfusion injury [0015], the methods comprising the step of administering to a subject a nucleic acid encoding Bcl-2 (claims 27-29, 40-45) or BAG-1 [0023]. 
Reed et al is considered relevant prior art for having disclosed a method of treating atherosclerosis [0021] in a subject, the method comprising the step of administering a nucleic acid encoding BAG-1 or BAG3 [0026, 54], thereby increasing the levels of BAG3 in the ischemic tissue
The instant specification discloses that diseases or disorders that can result in ischemia/reperfusion injury or that can put a patient at risk for ischemia/reperfusion injury include… atherosclerosis [0063]. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first ischemia/reperfusion injury caused by a transient ischemic attack, e.g. “protecting the myocardium from hemodynamic stress” as taught by Gurusamy et al, with a second ischemia/reperfusion injury caused by atherosclerosis, 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 3 and 17, Sawitzki et al taught wherein the ischemia/reperfusion injury is the result of transplantation (pg 11496, col. 2, “livers were transplanted”).
Bilbao et al taught wherein the ischemia/reperfusion injury is the result of a transient ischemic attack (pg 186, col. 2, Surgical Procedures, “hepatic ischemia”, “liver…was clamped”, “reperfusion was initiated”).
Gurusamy et al taught wherein the ischemia/reperfusion injury is the result of a transient ischemic attack (pg 120, col. 2, “protecting the myocardium from hemodynamic stress”). 
Lee et al taught wherein the ischemia/reperfusion injury is the result of cerebral vascular ischemia (pg 339, col. 1, “transient forebrain ischemia”).
Falb et al disclosed wherein the ischemia/reperfusion injury is the result of atherosclerosis, peripheral vascular disorder (syn. restenosis and/or arterial inflammation) [0015].
Reed et al disclosed wherein the ischemia/reperfusion injury is the result of atherosclerosis [0021].
With respect to Claims 4 and 18, Sawitzki et al taught wherein the ischemia/reperfusion injury occurs in liver tissue (pg 11496, col. 2, “livers were transplanted”).

Gurusamy et al taught wherein the ischemia/reperfusion injury occurs in heart tissue (pg 120, col. 2, “protecting the myocardium from hemodynamic stress”).
Lee et al taught wherein the ischemia/reperfusion injury occurs in brain tissue (pg 339, col. 1, “transient forebrain ischemia”).
Falb et al disclosed wherein the ischemia/reperfusion injury occurs in heart or vascular tissue ([0015], cardiovascular disease, restenosis and/or arterial inflammation).
Reed et al disclosed wherein the ischemia/reperfusion injury occurs in vasculature ([0021], vascular disorders, such as atherosclerosis).
With respect to Claim 27, Sawitzki et al taught wherein the nucleic acid encoding said BAG 1 polypeptide is contained in a vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the nucleic acid encoding said Bcl-2 polypeptide is contained in a vector (pg 186, col. 1, Ad-Bcl-2 construct).
Falb et al disclosed wherein the nucleic acid encoding said BAG-1 or Bcl-2 polypeptide is contained in a vector [0306].
Reed et al disclosed wherein the nucleic acid encoding said BAG3 polypeptide is contained in a vector [0056].
With respect to Claim 28, Sawitzki et al taught wherein the vector is a recombinant viral vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the vector is a recombinant viral vector (pg 186, col. 1, Ad-Bcl-2 construct).
Falb et al disclosed wherein the vector is a recombinant viral vector [0306].
Reed et al disclosed wherein the vector is a recombinant viral vector [0056].
With respect to Claim 29, Sawitzki et al taught wherein the recombinant viral vector comprises an adenoviral vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the recombinant viral vector comprises an adenoviral vector (pg 186, col. 1, Ad-Bcl-2 construct).
Falb et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, retrovirus vector or adenoviral vector [0306].
Reed et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, a lentivirus vector, retrovirus vector or adenoviral vector [0056].
With respect to Claims 9 and 24, Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered intravenously (pg 187, col. 1, In vivo gene transfer).
With respect to Claims 2, 21, and 32, Sawitzki et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered to the target organ prior to reperfusion (pg 1496, col. 2, “livers were harvested from donors that had been treated with the Ad-BAG-1”).
Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered to the target subject prior to reperfusion (pg 187, col. 1, In vivo gene transfer, intravenous injection before the I/R injury. Those of ordinary skill in the art 
It is axiomatic that the subject having atherosclerosis and being treated with a nucleic acid encoding BAG3 (per Reed et al) has already been identified as having or at risk for ischemia/reperfusion injury, and is scheduled for a vascular interventional procedure, as atherosclerosis has long-been recognized in the art for naturally being an ischemic injury due to blockage of the vasculature. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Reed et al. teaches away from the claimed methods because Reed et al. teaches one of skill in the art to reduce BAG3 expression to reduce cell proliferation thereby treating atherosclerosis.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant does not articulate or cite the relevant portion of Reed et al that substantiates their argument for a reduction in BAG3 expression. Rather, Applicant appears to have overlooked that Reed et al disclosed that the amount of BAG can be modulated in the cell via introduction of a nucleic acid encoding a BAG polypeptide [0054, 56]. 
	 
10. 	Claims 30-31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sawitzki et al (Human Gene Therapy 13:1495-1504, 2002; of record in Applicant’s co-pending application 15/753,003) in view of Bilbao et al (Annals of Surgery 230(2): 185-193, 1999), Gurusamy et al (Autophagy 5(1): 120-121, 2009), Lee et al (Exp. Neurology 175: 338-346, 2002), Knezevic et al (Heart Fail Rev 20:423-434, 2015; Applicant’s own work, available online April 30, 2015; of record in Applicant’s co-pending application 15/753,003), Falb et al (U.S. 2002/0137700), and Reed et al (U.S. 2003/0175958), as applied to Claims 1-4, 9, 12, 17-18, 21, 24, 27-29, and 32 above, and in further view of Muller et al (Gene Therapy 15: 1558-1565, 2008) and Gao et al (U.S. 2012/0137379).
Determining the scope and contents of the prior art.
with respect to Claims 30-31, Muller et al is considered relevant prior art for having taught the use of AAV9 serotype to mediate gene delivery to the heart, whereby AAV9 serotype is demonstrated to be at least 2-fold more efficient in heart gene transduction than the AAV6 serotype (Figure 2).  
Gao et al is considered relevant prior art for having disclosed rAAV vectors encoding BAG3 [0092], wherein the rAAV has cardiac tropism ([0022], target tissue of an AAV is…, heart (claim 35), e.g. AAV capsids that group with the AAV9 clade (Examples 3-4). Gao et al disclosed the rAAV vectors may comprise a gene to be transferred to a subject to treat a disease associated with reduced expression, lack of expression, or dysfunction of the gene, e.g. treatment of atherosclerosis and congestive heart failure [0090].

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first viral vector, e.g. an AAV vector as disclosed by Falb et al and Reed et al, for a second viral vector, to wit, an AAV vector having cardiac tropism, more specifically an AAV9 serotype, as taught by Muller et al and Gao et al, in a method of treating a subject having or at risk of ischemia/reperfusion injury with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first viral vector, e.g. an AAV vector, for a second viral vector, to wit, an AAV vector having cardiac tropism, more specifically an AAV9 serotype, in a method of treating a subject having or at risk of ischemia/reperfusion injury because Gao et al disclosed the rAAV vectors within the AAV9 serotype clade may be used for the treatment of treatment of atherosclerosis, and congestive heart failure [0090], and Muller et al successfully demonstrated superior cardiac gene transduction efficiency using an AAV9 serotype.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 9 and 24, Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered intravenously (pg 187, col. 1, In vivo gene transfer).
Gao et al disclosed the rAAV vectors may be administered intravenously [0115].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

11. 	Claims 2-4, 7-11, 14-15, 17-18, 21-29, and 32 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sawitzki et al (Human Gene Therapy 13:1495-1504, 2002; of record in Applicant’s co-pending application 15/753,003) in view of Bilbao et al (Annals of Surgery 230(2): 185-193, 1999), Gurusamy et al (Autophagy 5(1): 120-121, 2009), Lee et al (Exp. Neurology 175: 338-346, 2002), Knezevic et al (Heart Fail Rev 20:423-434, 2015; Applicant’s own work, available online April 30, 2015; of record in Applicant’s co-pending application 15/753,003), Falb et al (U.S. 2002/0137700), Reed et al (U.S. 2003/0175958), Muller et al (Gene Therapy 15: 1558-1565, 2008), and Gao et al (U.S. 2012/0137379), as applied to Claims 1-4, 9, 12, 17-18, 21, 24, and 27-32 above, and in further view of Ferdinandy et al (U.S. 2014/0256792). 
Determining the scope and contents of the prior art.
Sawitzki et al and Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered prior to reperfusion. 
Neither Sawitzki et al, Bilbao et al, Gurusamy et al, Lee et al, Knezevic et al, Falb et al, Reed et al, Gao et al, nor Muller et al teach/disclose wherein the pharmaceutical composition comprising the recombinant viral vector is administered during or after reperfusion. 
However, prior to the effective filing date of the instant application, and with respect to Claims 7-8 and 21-23, Ferdinandy et al is considered relevant prior art for having disclosed a method of treating ischemia/reperfusion injury in a subject, the method comprising the step of administering a therapeutic nucleic acid to said subject [0031], wherein the therapeutic nucleic acid is administered to the subject before, during, or after surgery or intervention associated with ischemia ([0154, 234-237], “before reperfusion”, “during reperfusion”, “after reperfusion”), e.g. cardiac surgery, placement of stents, removal of ill-functioned blood vessels, or transplantation of liver [0159].

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first administration timing step, e.g. prior to reperfusion, as taught by Sawitzki et al and Bilbao et al, with a second administration step, e.g. during or after reperfusion, as disclosed by Ferdinandy et al, in a method of treating a subject having or at risk of ischemia/reperfusion injury with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Furthermore, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” An artisan would be motivated a first administration timing step, e.g. prior to reperfusion, with a second administration step, e.g. during or after reperfusion, in a method of treating a subject having or at risk of ischemia/reperfusion injury because those of ordinary skill in the art immediately recognize that there are only three options: administration of the therapeutic before, during, or after the step of performing the reperfusion, as disclosed by Ferdinandy et al ([0234-237], “before reperfusion”, “during reperfusion”, “after reperfusion”), and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 3 and 17, Sawitzki et al taught wherein the ischemia/reperfusion injury is the result of transplantation (pg 11496, col. 2, “livers were transplanted”).
Bilbao et al taught wherein the ischemia/reperfusion injury is the result of a transient ischemic attack (pg 186, col. 2, Surgical Procedures, “hepatic ischemia”, “liver…was clamped”, “reperfusion was initiated”).
Gurusamy et al taught wherein the ischemia/reperfusion injury is the result of a transient ischemic attack (pg 120, col. 2, “protecting the myocardium from hemodynamic stress”). 

Falb et al disclosed wherein the ischemia/reperfusion injury is the result of atherosclerosis, peripheral vascular disorder (syn. restenosis and/or arterial inflammation) [0015].
Reed et al disclosed wherein the ischemia/reperfusion injury is the result of atherosclerosis [0021].
Ferdinandy et al disclosed wherein the ischemia/reperfusion injury is the result of atherosclerosis [0267, 274], liver transplant, or peripheral vascular disorder [0159]. 
With respect to Claims 4 and 18, Sawitzki et al taught wherein the ischemia/reperfusion injury occurs in liver tissue (pg 11496, col. 2, “livers were transplanted”).
Bilbao et al taught wherein the ischemia/reperfusion injury occurs in liver tissue (pg 186, col. 2, Surgical Procedures, “hepatic ischemia”, “liver…was clamped”, “reperfusion was initiated”).
Gurusamy et al taught wherein the ischemia/reperfusion injury occurs in heart tissue (pg 120, col. 2, “protecting the myocardium from hemodynamic stress”).
Lee et al taught wherein the ischemia/reperfusion injury occurs in brain tissue (pg 339, col. 1, “transient forebrain ischemia”).
Falb et al disclosed wherein the ischemia/reperfusion injury occurs in heart or vascular tissue ([0015], cardiovascular disease, restenosis and/or arterial inflammation).
Reed et al disclosed wherein the ischemia/reperfusion injury occurs in vasculature ([0021], vascular disorders, such as atherosclerosis).
Ferdinandy et al disclosed wherein the ischemia/reperfusion injury occurs in heart or vasculature [0158-159].
With respect to Claim 27, Sawitzki et al taught wherein the nucleic acid encoding said BAG 1 polypeptide is contained in a vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the nucleic acid encoding said Bcl-2 polypeptide is contained in a vector (pg 186, col. 1, Ad-Bcl-2 construct).
Falb et al disclosed wherein the nucleic acid encoding said BAG-1 or Bcl-2 polypeptide is contained in a vector [0306].
Reed et al disclosed wherein the nucleic acid encoding said BAG3 polypeptide is contained in a vector [0056].
Ferdinandy et al disclosed wherein the therapetuic nucleic acid is contained in a vector [0291].
With respect to Claim 28, Sawitzki et al taught wherein the vector is a recombinant viral vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the vector is a recombinant viral vector (pg 186, col. 1, Ad-Bcl-2 construct).
Falb et al disclosed wherein the vector is a recombinant viral vector [0306].
Reed et al disclosed wherein the vector is a recombinant viral vector [0056].
Ferdinandy et al disclosed wherein the vector is a recombinant viral vector [0437].
With respect to Claim 29, Sawitzki et al taught wherein the recombinant viral vector comprises an adenoviral vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the recombinant viral vector comprises an adenoviral vector (pg 186, col. 1, Ad-Bcl-2 construct).

Reed et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, a lentivirus vector, retrovirus vector or adenoviral vector [0056].
Ferdinandy et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, a lentivirus vector, retrovirus vector or adenoviral vector [0437].
With respect to Claims 9 and 24, Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered intravenously (pg 187, col. 1, In vivo gene transfer).
Gao et al disclosed the rAAV vectors may be administered intravenously [0115].
Ferdinandy et al disclosed wherein the pharmaceutical composition is administered intravenously [0291]. 
With respect to Claims 2, 21, and 32, Sawitzki et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered to the target organ prior to reperfusion (pg 1496, col. 2, “livers were harvested from donors that had been treated with the Ad-BAG-1”).
Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered to the target subject prior to reperfusion (pg 187, col. 1, In vivo gene transfer, intravenous injection before the I/R injury. Those of ordinary skill in the art immediately recognize that it is axiomatic that the ischemia/reperfusion injury model subjects of Bilbao et al were “scheduled for a vascular interventional procedure”. 
It is axiomatic that the subject having atherosclerosis and being treated with a nucleic acid encoding BAG3 (per Reed et al) has already been identified as having or at risk for ischemia/reperfusion injury, and is scheduled for a vascular interventional procedure, as atherosclerosis has long-been recognized in the art for naturally being an ischemic injury due to blockage of the vasculature. 
Ferdinandy et al disclosed the patient may have be predisposed to ischemia and/or reperfusion injury [0084, 154, 161], e.g. ischemia/reperfusion injury due to atherosclerosis [0267, 274], and thus is considered to have been identified as being at risk for ischemia/reperfusion injury. Ferdinandy et al disclosed wherein the therapeutic nucleic acid is administered to the subject before, during, or after surgery or intervention associated with ischemia ([0154, 234-237], “before reperfusion”, “during reperfusion”, “after reperfusion”), e.g. cardiac surgery, placement of stents, removal of ill-functioned blood vessels, or transplantation of liver [0159], and thus said subject is scheduled for a vascular interventional procedure.
With respect to Claim 14, Ferdinandy et al disclosed wherein the subject is scheduled for a vascular interventional procedure, e.g. cardiac surgery, angioplasty, placement of stents [0159].
With respect to Claim 15, Ferdinandy et al disclosed wherein the vascular interventional procedure comprises a procedure using a catheter ([0433], cardiac catheterization) or a stent [0159].
With respect to Claims 10 and 25, Ferdinandy et al disclosed wherein the therapeutic method for treating ischemia/reperfusion injury further comprises administering another therapeutic agent [0190]. 
With respect to Claims 11 and 26, Ferdinandy et al disclosed wherein the therapeutic agent comprises a cholesterol-lowering agent ([0190], antihyperlipidemic agents such as, e.g. statins).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

12. 	Claims 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sawitzki et al (Human Gene Therapy 13:1495-1504, 2002; of record in Applicant’s co-pending application 15/753,003) in view of Bilbao et al (Annals of Surgery 230(2): 185-193, 1999), Gurusamy et al (Autophagy 5(1): 120-121, 2009), Lee et al (Exp. Neurology 175: 338-346, 2002), Knezevic et al (Heart Fail Rev 20:423-434, 2015; Applicant’s own work, available online April 30, 2015; of record in Applicant’s co-pending application 15/753,003), Falb et al (U.S. 2002/0137700), Reed et al (U.S. 2003/0175958), Muller et al (Gene Therapy 15: 1558-1565, 2008), Gao et al (U.S. 2012/0137379), and Ferdinandy et al (U.S. 2014/0256792), as applied to Claims 1-4, 7-12, 14-15, 17-18, and 21-32 above, and in further view of Male-Brune (U.S. Patent 5,660,855).
Determining the scope and contents of the prior art.
Neither Sawitzki et al, Bilbao et al, Gurusamy et al, Lee et al, Knezevic et al, Falb et al, Reed et al, Gao et al, Muller et al, nor Ferdinandy et la teach/disclose wherein the subject is scheduled for an interventional procedure using, e.g. atherectomy catheter. However, prior to the effective filing date of the instant application, and with respect to Claim 16, Male-Brune is considered relevant prior art for having disclosed a method of treating atherosclerosis in a subject, the method comprising the step of scheduling said patient for a vascular interventional procedure using an atherectomy catheter, because atherosclerosis lesions are typically treated through the use of atherectomy catheters to dilate the stenosed blood vessel (col. 4, lines 24-29). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to schedule a subject to be treated for ischemia/reperfusion injury, e.g. atherosclerosis, for a vascular interventional procedure comprising the use of an atherectomy catheter, with a reasonable expectation of success because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” An artisan would be motivated to schedule a subject to be treated for ischemia/reperfusion injury, e.g. atherosclerosis, for a vascular interventional procedure comprising the use of an atherectomy catheter, because Male-Brune disclosed that for almost 20 years prior to the effective filing date of the instant application, atherosclerosis lesions are typically treated through the use of atherectomy catheters to dilate the stenosed blood vessel (col. 4, lines 24-29). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pachori et al (PNAS 101(33): 12282-12287, 2004) is considered relevant prior art for having taught the scientific and technical concept of administering a rAAV viral vector encoding a therapeutic transgene to a subject at risk of ischemia/reperfusion injury (“preemptive treatment strategy against ischemia/reperfusion tissue injury”, Title). 
Pachori et al taught that hypoxia and oxidative stress associated with ischemia/reperfusion (I/R) are common causes of tissue injury accounting for organ damage in stroke, myocardial infarction, and liver failure. The narrow time window for successful therapeutic intervention limits the efficacy of current drug and gene therapy strategies for I/R injury. Furthermore, reperfusion, although essential for tissue salvage, may exacerbate tissue damage initiated during ischemia, because of increased production of reactive oxygen species (ROS). A preemptive gene therapy strategy in which the therapeutic gene is administered in advance of I/R may be ideal for high-risk patients such as those with advanced coronary artery disease, or those undergoing risky surgery (pg 12286, col. 2, Discussion). 
Pachori et al taught that, from a practical standpoint, the approach may be used for patients at high risk for acute coronary ischemia, and the treatment may be administered in 

Gamerdinger et al (EMBO Reports 12(2): 149-156, 2011; of record in Applicant’s co-pending application 15/753,003) is considered relevant prior art for having taught the expression of the BAG3 transgenes to study the chaperone activity and autophagy of misfolded proteins by BAG3 (Title). Thus, prior to the effective filing date of the instant application, those of ordinary skill in the art recognized the scientific and technical concept of successfully expressing BAG3 transgenes via an expression vector. 

Zhang et al (Cellular Phys. and Biochem. 39: 491-500, 2016; available January 1, 2016; of record in IDS) is considered relevant prior art for having taught overexpression of BAG3 protects cardiomyocytes from hypoxia-induced apoptosis (Title). Hypoxia is well-known to promote apoptosis, which contributes to heart failure and myocardial infarction, and thus inhibition of apoptosis is an important therapeutic strategy for the treatment of heart disease caused by ischemic/hypoxic injury (Abstract), whereby myocardial hypoxia is caused by the acute reduction of coronary blood flow, resulting in diminished nutrient and oxygen supply to the myocardium, and thus leading to myocardial infarction and ischemia reperfusion injury (Introduction). 

Conclusion
14. 	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633